Citation Nr: 0843754	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-10 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD). 

2. Entitlement to service connection for a psychological 
disability manifested as alcohol dependency.

3. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1960 to May 
1970 and August 1972 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. PTSD was not aggravated or incurred during or as a result 
of active service. 

2. The veteran experiences alcohol dependency which is not 
related to any incident of active military service. 

3. A neck disability was not aggravated or incurred during or 
as a result of active service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for PTSD are not met. 38 U.S.C.A. §§ 1101, 1110, 1131 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655 
(2008).

2. The criteria for the establishment of service connection 
for an acquired psychiatric disability due to alcohol 
dependence are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2008). 

3. The criteria for the establishment of service connection 
for a neck disability are not met. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.655 (2008).
    
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2003, 
March 2005, January 2007, and January 2008. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; and (3) informing the veteran about the 
information and evidence he was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim. 

The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a January 2007 letter. Although this notification 
obligation was not met before initial RO decision in June 
2003, the Board finds this timing error non-prejudicial since 
his service connection claims are denied, rendering the 
content of the notice moot. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records, and Social Security 
Disability records are associated with the claims file. The 
veteran was scheduled for a VA examination for his claimed 
disabilities. He was advised by a January 2008 letter that if 
he failed to report for his scheduled VA examination without 
good cause, the claim would be decided with the evidence of 
record. VA records from February 2008 show that the veteran 
failed to report to his scheduled examinations and that the 
letter sent informing him of the examinations was not 
returned. The record also showed that his two listed phone 
numbers have been disconnected. Since the evidence does not 
show the veteran failing to report for his examinations for 
good cause, the Board finds that the Appeals Management 
Center (AMC) fulfilled its duty to assist. 38 C.F.R. § 3.655. 
The claims will be decided based on the evidence of record. 

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review. 

Analyses

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

PTSD and a psychiatric disorder due to alcohol dependency

The veteran seeks service connection for PTSD. The medical 
evidence does not show that the veteran has a clinical 
diagnosis of PTSD or any psychological disorder due to 
alcohol dependency. Further, because the latter disorder is 
not related to active military service, the claims will be 
denied. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

As an initial matter, the veteran served in combat, as 
evidenced by his receipt of the Combat Action Ribbon. 
However, under the law such a finding only provides a factual 
basis upon which to find the in-service event occurred, and 
not to find that the veteran has the disorder for which he 
seeks service connection, or to link the claimed disorder 
etiologically to service.  38 U.S.C.A § 1154(b); Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996); Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

Regarding alcohol dependency, in Allen v. Principi, 237 F. 3d 
1368 (Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit held that 38 U.S.C.A. § 1110 (which 
generally forbids compensation for disabilities resulting 
from alcohol and drug abuse), when read in light of its 
legislative history, did not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities secondary to a service-connected disability. 
Thus, if the veteran is service connected for a disability 
that results in alcohol abuse, he or she may receive 
secondary service connection for alcohol abuse. However, 
under no circumstance may the veteran receive direct service 
connection for alcohol abuse. 38 U.S.C.A. §§ 1110, 1131. 

The veteran's service medical records are unremarkable for 
any psychiatric disorders. 

VA treatment records from November 1979 indicate that the 
veteran was hospitalized for acute and chronic alcoholism. At 
discharge, he was noted to be fully competent and he was 
recommended for a weekly outpatient group as part of 
treatment. Another VA treatment record, dated March 1983, 
reflects another hospitalization for alcohol dependence and 
he was shortly discharged without limitation. 

Private medical records from 1982 indicate that the veteran 
underwent psychiatric medical treatment. At this time, he was 
diagnosed with chronic post stress disorder along with 
alcohol abuse and dysthymic reaction. 

VA treatment records, from 1985, reflect another psychiatric 
hospitalization. He was found to have generalized anxiety 
disorder and alcohol abuse. He was discharged without 
restriction and given medicine to treat his psychiatric 
symptoms.  
In August 1989, the veteran sought VA medical treatment for 
nervous disorders. The veteran reported experiencing daily 
panic attacks and light headedness. He was treated for PTSD. 

The veteran underwent a May 2003 PTSD examination. He 
reported insomnia, depression, anger, and irritability. 
During his mental status examination, the veteran was found 
to have his memory and intellect intact. However, he was 
noted to be depressed and have a sluggish affect. The 
examiner diagnosed alcohol dependence and major depressive 
disorder. The examiner noted that while the veteran may have 
had some traumatic experiences in Vietnam, the symptom 
pattern was not consistent with PTSD as described by the DSM-
IV. 

The competent medical evidence does not show that the veteran 
currently has PTSD. It is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability - the first prong of a successful claim of 
service connection. In the absence of proof of a present 
disability, there is no valid claim presented. See Brammer v. 
Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). Although prior medical records relate 
diagnoses of a stress disorder, they are not made within the 
DSM-IV criteria. 38 C.F.R. § 4.125. The only diagnosis made 
using the DSM-IV criteria is alcohol dependence and major 
depressive disorder. Since the competent medical evidence of 
record does not reflect a current PTSD diagnosis within the 
applicable DSM-IV criteria, the claim must be denied. Id.
 
As mentioned above, direct service connection for alcohol 
dependence is expressly prohibited by 38 U.S.C.A. §§ 1110, 
1131. However, the Federal Circuit in Allen, supra. indicated 
that secondary service connection is possible for drug or 
alcohol dependency resulting from a service connected 
disability. The veteran is not in receipt of service 
connection for PTSD or any other disability. Therefore, a 
grant of secondary service connection is not appropriate, and 
the claim of service connection for alcohol dependency is 
denied. 38 C.F.R. § 3.310; Allen, supra.

Service connection for a neck disability

The veteran claims his neck disability warrants service 
connection. The preponderance of the evidence is against the 
claim and it will be denied. 

Service medical records, dated June 1966, show that the 
veteran complained of a stiff neck. Later service medical 
records from November 1976 show that the veteran again 
complained of a stiff neck after heavy lifting. He was 
diagnosed with musculoskeletal pain and treated with a heat 
pad. The veteran's March 1978 separation examination shows 
that his neck was clinically evaluated and found to be 
normal. 

Private medical records from February 1989 show that the 
veteran was treated for chronic cervical sprain and cervical 
degenerative arthritis. VA treatment records, dated March 
1989, show that the veteran was treated for a neck disorder. 

The veteran underwent a May 2003 VA examination for neck 
disability. At the examination, the veteran reports daily 
neck pain and left arm weakness. Upon physical examination, 
the veteran was found to have limited motion in his cervical 
spine. X-rays revealed fusion of the C5-6 and C6-7 of the 
cervical spine. The examiner diagnosed degenerative joint 
disease of the cervical spine, but no opinion was given as to 
whether it was related to any neck disorder during active 
service. 

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the March 2003 
letter from the RO to him, but he has failed to do so. A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service. 

While the veteran is clearly of the opinion that his current 
neck disability is related to service, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Competent medical evidence is required. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). Without 
competent medical evidence of etiological relationship, the 
claim is denied. 

	(CONTINUED ON NEXT PAGE)











ORDER

Service connection for PTSD is denied.

Service connection for a psychological disability as due to 
alcohol dependence is denied. 

Service connection for a neck disability is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


